internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-113426-98 date date company subsidiaries partnerships properties plr-113426-98 plr-113426-98 affiliate manager a manager b state a b c d e f dear this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from the properties will not be passive_investment_income within the meaning of sec_1362 company represents the following facts company was incorporated in state on a and intends to elect under sec_1362 to be an s_corporation company also intends to elect under sec_1361 to treat subsidiaries as plr-113426-98 qualified subchapter_s subsidiaries qssss see sec_1361 for the effect of a qsss election company acquires manages leases operates and sells commercial real_estate the properties and creates and invests in other entities the partnerships which engage in these same activities company or its subsidiaries serve as the managing general_partner of the partnerships a diagram of partnership investments in affiliated partnerships is attached as appendix a under the partnership agreements the general_partner is vested with the exclusive right and power to manage operate and control all business and partnership affairs company receives management fees from the partnerships company's duties are carried out by selected officers and directors of company company contracts with manager a a division of affiliate to perform the organizational and management functions manager a employs b persons in managing the properties and the affiliated partnerships its chief_executive_officer and its president also are officers of company manager a receives management fees from company a list of the common shareholders of company and affiliate is attached as appendix b manager a contracts with manager b another division of affiliate to provide most of the physical maintenance of the properties manager b employs c persons in performing these functions for which it receives fees from manager a through managers a and b as well as through various third- party contractors company provides various services in the real_estate leasing and management business these services include but are not limited to building common area maintenance parking lot and sidewalk maintenance and repair roof and other building structural_component repair retaining wall maintenance lighting studies and upgrades landscaping snow removal and painting in addition to the services provided to tenants company is responsible for the usual marketing leasing and administrative functions involved in leasing and managing real_estate company received or accrued approximately d in rents and paid_or_incurred approximately e in relevant expenses for f except as provided in regulations sec_1361 provides that i a corporation that is a qsss as defined by sec_1361 shall not be treated as a separate corporation plr-113426-98 and ii all assets liabilities and items of income deduction and credit of a qsss shall be treated as assets liabilities and such items as the case may be of the s_corporation except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts presented in this ruling_request and the applicable law and regulations and assuming company is a valid s_corporation and its subsidiaries are valid qssss we concluded that the rents company receives from the properties either directly or as part of its distributive_share of partnership income will not be passive_investment_income under sec_1362 plr-113426-98 except for the specific rulings above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed under sec_1361 regarding company's eligibility to be an s_corporation or subsidiaries' eligibility to be qualified subchapter_s subsidiaries further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries encl copy for sec_6110 purposes plr-113426-98 rrgpfkz cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid cid plr-113426-98 rrgpfkz cid dollar_figure
